DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 11, and 19 attempt to claim a superior relative time for generating a command, which is unclear as it compared to an unknown system and without adjoining structural details or method steps that would allow such a time decrease. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdel-Motagaly (US 9639089).

Regarding claim 1, Abdel-Motagaly teaches a process, the process comprising: 
predicting, using a state upwind from a part on a vehicle (first sensor at the nose column 2, lines 17-20), a predicted state of and a predicted load on the part at a time in the future (column 8, lines 22-26); 
deriving an alleviation command for a control element of the vehicle for preempting the part from experiencing the predicted load due to the predicted state (column 13, line 66- column 14, line 11); and 


Regarding claim 2, Abdel-Motagaly teaches the process of claim 1, wherein the vehicle is an aerospace vehicle (“aircraft” 100).

Regarding claim 3, Abdel-Motagaly teaches the process of claim 1, wherein the state upwind comprises at least one of: an exogenous environmental influence affecting the aerospace vehicle, or a parameter sensed by a sensor located upwind from the part on the vehicle (first sensor at the nose column 2, lines 17-20).

Regarding claim 4, Abdel-Motagaly teaches the process of claim 1, further comprising deriving the predicted state and the predicted load based upon a wind gust sensed upwind from the part (sensor 1 provides output; column 13, line 66- column 14, line 11).

Regarding claim 5, Abdel-Motagaly teaches the process of claim 1, further comprising using an estimate of a wind gust experienced upwind from the part for predicting a value for an Nz load on a wing of the vehicle when the wind gust reaches the wing (column 11, lines 1-7; predicts gust loads including in the Nz direction, column 7, lines 31-36).

Regarding claim 6, as best understood in light of the 112b rejection above, Abdel-Motagaly teaches the process of claim 1, further comprising: 

eliminating a susceptibility to instability in a load alleviation sub-system of the vehicle (column 4, lines 51-64, increases stability by quick response time and distinguishing between gusts and pilot maneuvers).

Regarding claim 7, Abdel-Motagaly teaches the process of claim 1, further comprising performing the predicting by an Nz predictor (predicts gust loads including in the Nz direction, column 7, lines 31-36) receiving an input comprising a desired maneuver for the vehicle (column 2, line 59- column 3, line 6).

Regarding claim 10, Abdel-Motagaly teaches a process, the process comprising: 
sensing an input affecting a first part of an aerospace vehicle (first sensor at the nose column 2, lines 17-20) at a time prior to the input affecting a wing of the aerospace vehicle (column 8, lines 22-26); 
deriving, in an Nz predictor (#202) using the input, an Nz load estimate and a predicted Nz load at a location on the wing at a time in the future (column 11, lines 1-7; predicts gust loads including in the Nz direction, column 7, lines 31-36); 
preempting the predicted Nz load at the location at the time in the future via deriving an alleviation command (#226) for a load alleviation sub-system (#204); and 
sending the alleviation command to a control element of the aerospace vehicle (column 13, line 66- column 14, line 11).


decreasing, compared to a load alleviation sub-system comprising at least one of a notch filter and a non-linear filter, a time required for generating and executing the alleviation command (“quicker than achievable with prior systems” column 4, lines 51-64); and 
eliminating a susceptibility to instability in the load alleviation sub-system of the aerospace vehicle (column 4, lines 51-64, increases stability by quick response time and distinguishing between gusts and pilot maneuvers).

Regarding claim 12, Abdel-Motagaly teaches the process of claim 10, further comprising the input being a wind gust impacting the aerospace vehicle (column 13, lines 66-67).

Regarding claim 13, Abdel-Motagaly teaches the process of claim 10, further comprising the input being a desired maneuver for the aerospace vehicle (column 3, lines 3-6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Motagaly (US 9639089) in view of Volk (US 20040079835).

Regarding claim 15, Abdel-Motagaly teaches a machine configured to alleviate a load on an aerospace vehicle, the machine comprising: 
a sensor (#110); 
a control element (#104, #106, #108) on the aerospace vehicle configured to change the load on a part of the aerospace vehicle (column 1, lines 37-40); and 
a predictor (#202) that comprises a program code that comprises an algorithm (column 8, lines 57-62) that comprises rules configured to convert parameters from a state sensed upwind from the part on the aerospace vehicle (Fig. 2, uses input #222 from #110) into an estimated Nz load (predicts gust loads including in the Nz direction, column 7, lines 31-36) on the part and a prediction (#226), for a time in the future, of an Nz load.
Abdel-Motagaly does not appear to specifically disclose consideration of the weight of the aerospace vehicle in calculations of predicted load. Volk teaches a gust alleviation system (#14) scaled for a weight of the aerospace vehicle ([0039]; to consider gross weight changes such as use of fuel). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Abdel-Motagaly to include the gross aircraft weight consideration in calculations as in Volk. Doing so would increase the reliability of the signal processor as aircraft operating parameters change over the course of the flight (Volk, [0038]).

Regarding claim 16, Abdel-Motagaly, as modified, teaches the machine of claim 15, further comprising the predictor configured to communicate the prediction of the Nz load scaled for the weight (see above) of the aerospace vehicle to a load alleviation processor (#210) that comprises an alleviation program code that comprises an alleviation algorithm (column 12, lines 16-40) that comprises rules configured to, based upon the prediction of the Nz load scaled for the weight of the aerospace vehicle, 

Regarding claim 17, Abdel-Motagaly, as modified, teaches the machine of claim 15, further comprising the state sensed upwind from the part being a wind gust affecting the aerospace vehicle (column 13, lines 66-67).

Regarding claim 18, Abdel-Motagaly, as modified, teaches the machine of claim 15, further comprising the control element comprising one of: an inboard spoiler, an outboard spoiler (column 6, line 10), an elevator (#106), an aileron (#104), or a combination thereof.

Regarding claim 19, as best understood in light of the 112b rejection above, Abdel-Motagaly teaches the machine of claim 15, further comprising the predictor configured to: 
decrease, compared to a load alleviation sub-system that comprises at least one of a notch filter and a non- linear filter, a time required for generating and executing an alleviation command (“quicker than achievable with prior systems” column 4, lines 51-64); and 
eliminate a susceptibility to instability from the load alleviation sub-system of the aerospace vehicle (column 4, lines 51-64, increases stability by quick response time and distinguishing between gusts and pilot maneuvers).

Regarding claim 20, Abdel-Motagaly, as modified, teaches the machine of claim 15, further comprising the predictor (predicts gust loads including in the Nz direction, column 7, lines 31-36) configured to receive an input for a desired maneuver for the aerospace vehicle and, based upon the 

Regarding claim 21, Abdel-Motagaly, as modified, teaches the machine of claim 15.
Abdel-Motagaly does not appear to specifically disclose the predicted load as a bending moment about a location on a vehicle.  
Volk teaches based upon the prediction of the Nz load (#18) scaled for the weight of the aerospace vehicle (see above), derive a predicted bending moment about a location on the aerospace vehicle (#36; [0029]; “increase in wing lift corresponds to a sudden escalation in the bending moment on the wing structure” [0003]); and 
derive and execute, before the time in the future, the alleviation command (#60) that alleviates the predicted bending moment ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Abdel-Motagaly to anticipate and alleviate predicted bending moment, as in Volk. Doing so would avoid the need for structural reinforcement of the wing to anticipate bending moments, but rather allow the load alleviation system to account for bending moment loads (Volk, [0003]).

Claims 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Motagaly (US 9639089) as applied to claims 7 and 10 above, and further in view of Volk (US 20040079835).


Abdel-Motagaly does not appear to specifically disclose the predicted load as a bending moment about a location on a vehicle. Volk teaches predicting a future bending moment about a location on the vehicle ([0010]-[0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Abdel-Motagaly such that the load predicted is a bending moment, as in Volk. Doing so would avoid the need for structural reinforcement of the wing to anticipate bending moments, but rather allow the load alleviation system to account for bending moment loads (Volk, [0003]).

Regarding claim 9, Abdel-Motagaly, as modified, teaches the process of claim 8, further comprising deriving and executing the alleviation command for alleviating the predicted bending moment (Abdel-Motagaly: #226 used to deflect control surfaces in reaction to predicted load; Volk: [0011]).

Regarding claim 14, Abdel-Motagaly teaches the process of claim 10. Abdel-Motagaly does not appear to specifically disclose the predicted load as a bending moment about a root of the wing.
Volk teaches deriving, using the predicted Nz load (#18), a predicted bending moment about a root of the wing (#36; [0029]; “increase in wing lift corresponds to a sudden escalation in the bending moment on the wing structure” [0003]); and 
deriving and executing, before the time in the future, the alleviation command (#60) for alleviating the predicted bending moment ([0029]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ako (US 5135186), Shue (US 8000847), Long (US 9488544), and Furumoto (US 20210319705) show prediction methods for load events of an aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.E.D./               Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard R. Green/Primary Examiner, Art Unit 3647